Having considered the civil proper person appeal statement
                   and record on appeal, we conclude that the district court did not abuse its
                   discretion in denying appellant's motion to set aside the December 2, 2009,
                   order.' See Cook v. Cook, 112 Nev. 179, 181-82, 912 P.2d 264, 265 (1996)
                   (providing that this court reviews a district court's decision on an NRCP
                   60(b) motion for an abuse of discretion). NRCP 60(b) requires that a
                   motion to set aside an order for fraudS or mistake must "be made within a
                   reasonable time, and . . . not more than 6 months after the proceeding."
                   Although the district court denied appellant's motion on claim preclusion
                   grounds, because the motion was filed more than six months after the
                   December 2, 2009, order, it was untimely. See Union Petrochemical Corp.
                   of Nev. v. Scott, 96 Nev. 337, 339, 609 P.2d 323, 324 (1980) (recognizing
                   that a lack of diligence in moving to set aside a judgment is sufficient for
                   denial of the motion); see also Rodriguez v. Primadonna Co., 125 Nev. 578,
                   591, 216 P.3d 793, 802 (2009) (explaining that "[a] district court's correct
                   result will not be disturbed on appeal even though its decision was
                   reached by relying on different grounds").
                               In regard to appellant's argument that the district court did
                   not have the authority to hold him in contempt for failing to pay child
                   support, we conclude that the district court did have the authority to hold
                   appellant in contempt. See Southwest Gas Corp. v. Flintkote Co., 99 Nev.
                   127, 131, 659 P.2d 861, 864 (1983) (providing that a court can hold a party

                         'While we recognize that the child support provision was
                   erroneously included in the district court's December 2, 2009, order, we
                   affirm the decision here because appellant's NRCP 60(b) challenge was
                   untimely.



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    (e4
                        in contempt for failing to comply with a clear order of the court); see also
                        NRS 22.010(3). Further, we conclude that the district court properly
                        ordered appellant's wages garnished because he was failing to pay his
                        monthly child support obligation.     See NRS 125B.020 (providing that a
                        parent has a duty to provide support for his or her child).
                                    For the reasons discussed above, we
                                    ORDER the judgment of the district court AFFIRMED. 2



                                                                                                , J.



                                                                     11:-a-Acatra„ , J.
                                                                     Parraguirre


                                                                                                  J.
                                                                     Saitta




                        cc: Hon. William B. Gonzalez, District Judge, Family Court Division
                             Hadley T. James
                             Kainen Law Group, PLLC
                             Eighth District Court Clerk




                              2To the extent that appellant's arguments are not addressed in this
                        order, we conclude that they lack merit.



SUPREME COURT
         OF
      NEVADA
                                                               3
ICI) 1947A 4291R11114